UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7446


TYRONE LUCAS,

                Plaintiff - Appellant,

          v.

ANGELA BROWN, DHO; CAPTAIN KEVIN FORD; CAPTAIN E. BITTENGER;
CAPTAIN GASKINS; LIEUTENANT ALICE FLEMING; LIEUTENANT AUDREY
PRICE; OFFICER SHANNON DEAN; OFFICER SAULS; OFFICER DONALD
TUCKER; OFFICER PATRICIA COOK; VERNON TUCKER; MS. FLORENCE
KLINE; MS. ANNASON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, District Judge.
(1:09-cv-01601-TLW)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Lucas, Appellant Pro Se. Steven Barry Johnson, LEE ERTER
WILSON HOLLER & SMITH, LLC, Sumter, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tyrone    Lucas      appeals    the   district     court’s     order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42   U.S.C.   § 1983   (2006)    complaint.      We   have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                        See

Lucas v. Brown, No. 1:09-cv-01601-TLW (D.S.C. Sept. 16, 2010).

We   dispense    with       oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2